Citation Nr: 0618867	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board's remand of March 2005 characterized the 
psychiatric issue on appeal as one for direct service 
connection.  However, the veteran was previously denied 
service connection for schizophrenia, a psychosis, in 2001 
and did not appeal the decision.  It became final and the 
claim can be reopened only if new and material evidence is 
received.  The RO has adjudicated the issue on that basis.  
Thus, the Board has re-characterized the issue on appeal.


The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for 
schizophrenia by way of a rating decision dated in February 
2001.  He did not perfect an appeal and the decision became 
final.

2.  The evidence received since the February 2001 rating 
decision is new but does not raise a reasonable possibility 
of substantiating the veteran's claim for service connection 
for schizophrenia.




CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for schizophrenia has not been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from June 1974 to June 
1977. The veteran originally submitted a claim for 
entitlement to service connection for schizophrenia in July 
1999.  His claim was denied by the RO in February 2001.  
Notice of the rating action was provided that same month.  
The veteran did not perfect an appeal and the decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2005).  As a 
result, service connection for schizophrenia may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2001 RO 
decision consisted of the veteran's service medical records 
(SMRs), a report from E. Unruh, D.C., dated in June 1985, VA 
examination reports dated in 1985, 1987, and 1992, records 
from M. Friedman, M.D., for the period from November 1986 to 
September 1997, hospital summary from Charter By-The-Sea 
(CBTS) hospital, dated in October 1997, a VA outpatient 
record dated in July 2000, and statements from the veteran.

The SMRs were negative for any evidence of complaint or 
treatment for psychiatric-related complaints.  The veteran's 
May 1977 separation physical examination did not report any 
psychiatric problems.

The veteran was afforded a VA psychiatric examination in 
August 1985 to evaluate his claim for residuals of a head 
injury in service.  The examiner noted that the veteran had 
received recent psychiatric treatment at a private facility.  
The veteran was given a diagnosis on his examination of 
schizophrenia in remission.  

The veteran was also examined in 1985, 1987, and 1992 for 
claims involving his service-connected back disability.  
There was no pertinent evidence regarding his claim for 
service connection for schizophrenia.  The same is true of 
the report from Dr. Unruh.

The records from Dr. Friedman and CBTS Hospital show that the 
veteran received psychiatric treatment for schizophrenia from 
1986 to 1997.  The veteran was hospitalized several times for 
his treatment, to include in October 1997.  However, none of 
the medical evidence relates the veteran's schizophrenia to 
his military service.  The July 2000 VA outpatient record 
reflects treatment for schizophrenia, with no mention of the 
veteran's military service.

The veteran submitted a lengthy statement in May 2000.  The 
statement is styled as a "profile" and contains the 
veteran's comments regarding a number of events.  The 
statement does not contain a reference to how his 
schizophrenia is related to his military service.

The RO denied the veteran's claim in February 2001.  The 
basis for the denial was that there was no evidence of the 
disability in the veteran's SMRs and the evidence did not 
link his schizophrenia to his military service.

The veteran submitted a request to reopen his claim for 
service connection for schizophrenia, referred to by the 
veteran as a psychosis, in April 2003.  The evidence added to 
the record since the February 2001 rating decision consists 
of records from the Social Security Administration (SSA), 
transcript of a Central Office hearing, dated in January 
2005, VA treatment records for the period from August 2000 to 
July 2005, VA examination reports dated in June 2003 and 
November 2005, and statements from the veteran.

Nearly all of the evidence added to the record is new.  The 
SSA records reflect that the veteran is in receipt of SSA 
disability benefits for paranoid schizophrenia.  The SSA 
medical records cover a period from 1984 to 1997.  There are 
a number of hospital summaries from private facilities as 
well as several specific psychiatric and psychological 
evaluations.  The medical evidence shows that the veteran has 
been continuously diagnosed with schizophrenia since 1984.  
However, none of the records relate the veteran's 
schizophrenia to his military service.  

The VA examination reports relate to evaluation of the 
veteran's service-connected lumbosacral strain disability.  
They provide no relevant evidence.

The VA outpatient treatment records document ongoing 
treatment for schizophrenia.  The records do not link the 
veteran's schizophrenia to his military service.  

The veteran's testimony did not provide any relevant evidence 
as to a possible connection between his schizophrenia and his 
military service.  

Finally, the veteran's statements related more to his 
observations of events that occurred at the VA medical 
facility while receiving treatment.  He did not provide any 
additional information that would establish any connection 
between his schizophrenia and his military service.

Upon review of all of the evidence received since the 
February 2001 rating decision, the Board finds that the 
evidence does not relate to an unestablished fact and 
therefore does not raise the reasonable possibility of 
substantiating the veteran's claim for service connection for 
schizophrenia.  The new evidence shows continued treatment 
for an established diagnosis of schizophrenia.  It does not 
address the etiology of the disorder and the veteran has not 
identified any other evidence that would go to showing a 
nexus to service.  Therefore, it may not be said that the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection.  The veteran's 
application to reopen his claim for service connection for 
schizophrenia is consequently denied.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted his application to reopen his claim for 
service connection in April 2003.  The RO wrote to the 
veteran that same month.  The letter advised the veteran that 
his claim for service connection for a nervous disorder was 
previously denied and that he needed to submit new and 
material evidence to reopen his claim.  He was further 
advised as to what constituted new and material evidence.  
The letter also informed the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The veteran was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.

The veteran's claim was remanded for additional development 
in March 2005.  He was issued a supplemental statement of the 
case (SSOC) in December 2005.  The SSOC informed the veteran 
of the continued denial of his claim and the basis for the 
denial.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Private medical records 
identified by the veteran were obtained and associated with 
the claims file.  VA treatment records were also obtained and 
associated with the claims file.  The veteran's claim was 
remanded for additional development in March 2005.  Records 
from the SSA were then obtained.  The veteran submitted 
several statements in support of his claim.  He testified at 
a Central Office hearing in January 2005.  The veteran has 
not alleged that there is any outstanding evidence pertinent 
to his claim.  

The Board has considered whether a VA examination was 
required in this case, to address the issue of direct service 
connection, under the duty to assist provisions of the VCAA 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 Vet. 
App. 370, 375 (2002).  The evidence of record is such that 
the duty to obtain a medical examination is not triggered in 
this case.  The veteran has not submitted new and material 
evidence to reopen his claim.  Thus the provisions of 
38 C.F.R. § 3.159(c)(4) are not applicable.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005).


ORDER

The application to reopen a claim for service connection for 
schizophrenia is denied.

REMAND

The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain was remanded for additional 
development in March 2005.  The veteran was accorded an 
examination for disability evaluation purposes and the RO 
evaluated the veteran's back disability in light of changes 
made to the pertinent rating criteria.  

Unfortunately, a careful review of the record reflects that 
the veteran has never been provided the required notice 
mandated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The required notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  In regard to the issue of entitlement 
to rating in excess of 20 percent for 
lumbosacral strain, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2005).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


